TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00679-CV



                                  Monica Mason, Appellant

                                             v.

                                   John Mason, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-FM-04-006244, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Monica Mason has filed an unopposed motion to dismiss her appeal. We grant the

motion and dismiss this appeal.




                                          G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: September 24, 2007